690 S.E.2d 534 (2010)
Carol DALENKO d/b/a Brighton Stables
v.
PEDEN GENERAL CONTRACTORS, INC. and James M. Peden, Jr., James M. Peden, III, Individually, and as Officers and Shareholders of Peden.
No. 259A09.
Supreme Court of North Carolina.
January 28, 2010.
Carol Dalenko, pro se.
*535 W. Sidney Aldridge, Raleigh, for Peden General Contractors, Inc.
Prior report: ___ S.E.2d ___, 676 S.E.2d 625.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Plaintiff-Appellant on the 23rd of June 2009 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed Ex Mero Motu by order of the Court in conference, this the 28th of January 2010."